The bill, as amended, prays that the bill of sale or transfer of corporate stock be declared a security for debt.
The nature and character of the contract in question, whether that of the sale of stock in the Julian-Beggs Signal Company or a mortgage thereon or pledge thereof, was properly shown by parol evidence. Corley v. Vizard, 84 So. 299,1 and authorities collected. If a debt was secured, as was done here, the transaction is a mortgage or security for debt, regardless of the wording of the contract. Harrison v. Maury, 157 Ala. 227,229, 47 So. 724; Rodgers v. Burt, 157 Ala. 91, 96, 97,47 So. 226; Smith v. Smith, 153 Ala. 504, 508, 45 So. 168; Robinson v. Farrelly, 16 Ala. 472, 476.
We have carefully examined the record, and are of the opinion that the finding of fact is supported by evidence that is clear, consistent, strong, and convincing. Knaus v. Dreher,84 Ala. 319, 4 So. 287; Downing v. Woodstock Iron Co., 93 Ala. 262,9 So. 177; T. C. I.  R. Co. v. Wheeler, 125 Ala. 538,28 So. 38; Folmar v. Lehman-Durr Co., 147 Ala. 472, 477,41 So. 750.
The decree of the circuit court, in equity, is affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.
1 Ante, p. 564.